               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division


HEZLHER ISAI BANEGAS ORELLANA,

          Plaintiffs,

V.                                    Civil Action No. l:18-cv-1186



SONNY FREEMAN, ^       ,

          Defendants.


                                 ORDER


     This matter comes before the Court on the Report and

Recommendation of the Magistrate Judge dated July 26, 2019. The

parties have not filed any objections to the Report and

Recommendation. Based on a ^ novo review of the evidence in

this case, it appears to the Court that the Magistrate Judge's

Report and Recommendation is neither clearly erroneous nor

contrary to law. This Court adopts the Magistrate Judge's Report

and Recommendation. Therefore, it is hereby

     ORDERED that Plaintiffs' Motion for Default Judgment be

GRANTED, and default judgment be entered in favor of the

Plaintiffs for $136,176.10 ($49,290.00 in unpaid wages +

$59,970.00 in liquidated damages + $26,336.10 in attorneys' fees

+ $580.00 in costs).



                                      CLAUDE M. HILTON
Alexandria, Virginia                  UNITED STATES DISTRICT JUDGE
August 22- , 2019
